DETAILED ACTION
Allowable Subject Matter
Claims 1-6 and 8-20 are allowed.
The following is an examiner’s statement of reasons for allowance: 

With regard to claim 1, while sensor assemblies for a motor vehicle including: a housing; a sensor disposed in the housing; a processor disposed in the housing for processing signals output by the sensor during operation of the sensor assembly, wherein processing at the processor of the signals output by the sensor causes the processor to generate heat; a heater member disposed in the housing, the heater member configured to radiate heat generated by the processor to exterior of the housing to regulate the temperature of the processor; wherein the heater member comprises an elongated portion having an outer wall and an internal cavity; wherein the elongated portion comprises a plurality of radiator fins extending radially outwardly from the outer wall, are old and well known in the illumination art (as evidenced by the Prior Art already made of record), no prior art was found teaching:
The sensor assembly, as disclosed in claim 1 above, wherein the heater member is openable and closeable responsive to temperature at the sensor assembly; wherein, with the sensor assembly disposed at the motor vehicle, signals output by the sensor are processed at the processor to detect movement of a body part of a person at the motor vehicle; and wherein, responsive to detecting, via processing at the processor of signals output by the sensor, movement of the body part of the person, a closure panel of the vehicle is moved.

Claims 2-6 and 8-14 are allowed for being dependent on the allowed claim 1. 

With regard to claim 15, while sensor assemblies for sensing at a rear portion of a motor vehicle, and including: a housing; a sensor disposed in the housing, wherein the sensor comprises a radar sensor having a plurality of transmit antennas and a plurality of receive antennas; a processor disposed in the housing for processing radar signals received from the receive antennas during operation of the sensor assembly, wherein processing at the processor of the radar signals received from the receive antennas causes the processor to generate heat; a heater member disposed in the housing, the heater member configured to radiate heat generated by the processor to exterior of the housing to regulate the temperature of the processor; wherein the heater member comprises an elongated portion having an outer wall and an internal cavity; wherein the elongated portion comprises a plurality of radiator fins extending radially outwardly from the outer wall, are old and well known in the illumination art (as evidenced by the Prior Art already made of record), no prior art was found teaching:
The sensor assembly, as disclosed in claim 15 above wherein the heater member is openable and closeable responsive to temperature at the sensor assembly; wherein, with the sensor assembly disposed at a rear portion of the motor vehicle, radar signals received from the receive antennas are processed at the processor to detect movement of a body part of a person at the rear portion of the motor vehicle; and wherein, responsive to detecting, via processing at the processor of radar signals received from the receive antennas, movement of the body part of the person, a rear liftgate of the vehicle is moved.

Claims 16-17 are allowed for being dependent on the allowed claim 15. 

With regard to claim 18, while sensor assemblies for a motor vehicle, and including: a housing; a printed circuit board disposed in the housing; a sensor disposed at the printed circuit board, wherein the sensor comprises a radar sensor having a plurality of transmit antennas and a plurality of receive antennas; a processor disposed at the printed circuit board for processing radar signals received from the receive antennas during operation of the sensor assembly, wherein processing at the processor of the radar signals received from the receive antennas causes the processor to generate heat; a heater member disposed in the housing, the heater member configured to radiate heat generated by the processor to exterior of the housing to regulate the temperature of the processor; wherein the heater member comprises an elongated portion having an outer wall and an internal cavity; wherein the elongated portion comprises a plurality of radiator fins extending radially outwardly from the outer wall, are old and well known in the illumination art (as evidenced by the Prior Art already made of record), no prior art was found teaching:
The sensor assembly, as disclosed in claim 18 above, wherein the heater member is openable and closeable responsive to temperature at the sensor assembly; wherein, with the sensor assembly disposed at the motor vehicle, radar signals received from the receive antennas are processed at the processor to detect movement of a body part of a person at the motor vehicle; and wherein, responsive to detecting, via processing at the processor of radar signals received from the receive antennas, movement of the body part of the person, a closure panel of the vehicle is moved.

Claims 19-20 are allowed for being dependent on the allowed claim 18. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OMAR ROJAS CADIMA whose telephone number is (571)272-8007. The examiner can normally be reached Monday-Thursday 9am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Diane Lee can be reached on 571-272-2399. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/OMAR ROJAS CADIMA/Primary Examiner, Art Unit 2875